MONTGOMERY, Judge.
James H. Hampton, a prisoner in the State Penitentiary, has filed a petition in this Court by which he seeks a writ of mandamus compelling the “Judge of the Jefferson Circuit Court, Chancellery (sic) Branch, Third Division” to halt a proceeding in that court brought by Jerry Martion Watson under KRS 199.500. The record in that proceeding is not before us. Apparently it is an action to obtain a consent for adoption of petitioner’s child. For the reasons stated in Trodglen v. Judge, Daviess Circuit Court, Ky., 371 S.W.2d 40, the petition should be dismissed.
The Honorable Lyndon R. Schmid, Judge, Jefferson Circuit Court, Chancery Branch, Third Division, has filed a response herein in which it is pointed out correctly that the petitioner is not entitled to the extraordinary remedy of mandamus. The petitioner has failed to use or exhaust the remedies available to him in circuit court and has an adequate remedy at law by appeal. Stewart v. Taustine, Ky., 343 S.W.2d 575.
Petitioner has failed to comply with RCA 1.420(a). No memorandum of authorities was filed in support of the petition. Curtis v. Bradley, Ky., 333 S.W.2d 944.
Petitioner is not entitled to the relief sought for the reasons stated.
The petition is dismissed.